Exhibit 3.1 ACTION by UNANIMOUS WRITTEN CONSENTof theBOARD of DIRECTORS of TRIANGLE MULTI-MEDIA LIMITED. INC. August 17, 2007 The undersigned being all of the members of the Board of Directors of TRIANGLE MULTI-MEDIA LIMITED INC., a Washington corporation (the "Company"), hereby take the following actions pursuant to the Laws of the State of Washington and adopt the following resolutions by written consent in lieu of a meeting, effective as of August 17, 2007: WHEREAS.Pursuant to the Laws of the State of Washington and the Company's Bylaws, the Board of Directors has the power to amend the Company's Articles of Incorporation; and WHEREAS, the Board of Dirertors has determined it to be in the best interest of the Compnay and its stockholders to amendand restate the Company's Articles of Incorporation in their entirety, NOW THEREFORE, BE IT RESOLVED, that the Amended and Restated Articles of Incorporation of the Company, in the form attached hereto asExhibit A. are hereby adopted and approved as the Article of incorporation of the Company. RESOLVED FURTHER, that the officers of the Company are hereby authorized to execute all documents and to takeany other actionasmay be necessary or advisableto carry outthe above resolution. RESOLVED FURTHER, that all acts and deeds heretofore done by any officer or director of the Companyintended to carry out theintent of the foregoing resolutions are hereby ratified and approved. IN WITNESS WHEREOF, THE UNDERSIGNED. ALL OF THE MEMBERSOF THE BOARD OF DIRECTORS OF THE COMPANY, HEREBY EXECUTE THIS UNANIMOUS WRITTEN CONSENT AS OF THIS 17TH DAY OF AUGUST, 2007. DIRECTORS FILED SECRETARY
